UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4723


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WILLIAM EUGENE WEBB,

                     Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, Chief District Judge. (7:17-cr-00037-D-1)


Submitted: May 29, 2018                                            Decided: June 1, 2018


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Greensboro, North Carolina, Stephen C.
Gordon, Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant. Robert J. Higdon, Jr., United
States Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Daniel
William Smith, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Eugene Webb appeals from his 9-month sentence imposed pursuant to the

revocation of his supervised release.      Webb contends that his sentence is plainly

unreasonable, given the totality of the circumstances. We affirm.

       “A district court has broad, though not unlimited, discretion in fashioning a

sentence upon revocation of a defendant’s term of supervised release.” United States v.

Slappy, 872 F.3d 202, 206 (4th Cir. 2017). We take a more deferential posture in

reviewing a revocation sentence than we do in reviewing a Guidelines sentence, and we

will “affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” Id. at 207 (internal quotation marks omitted). “[A] revocation sentence is

substantively reasonable if the court sufficiently states a proper basis for its conclusion

that the defendant should receive the sentence imposed.” Id. (brackets and internal

quotation marks omitted). When imposing a revocation sentence, a court should

“sanction primarily the defendant’s breach of trust,” while also considering, to a lesser

extent, “the seriousness of the underlying violation and the criminal history of the

violator” and the applicable 18 U.S.C. § 3553(a) (2012) factors. Id. at 207 & n.1.

       We find that Webb’s revocation sentence is not plainly unreasonable. As an initial

matter, the district court properly focused the crux of its decision on Webb’s breach of

the court’s trust. The court discussed Webb’s history on supervised release, observing

that his addiction got in the way of his compliance, despite numerous people trying to

support him. The district court properly considered Webb’s repeated violations, as well

as his probation officer’s efforts to help him succeed on supervised release. Moreover,

                                            2
Webb admitted that the violations were his fault and that he stopped trying. Based on the

totality of the circumstances, the district court’s sentence was not plainly unreasonable.

See United States v. Coleman, 835 F.3d 606, 616 (6th Cir. 2016) (affirming revocation

sentence when court imposed sentence in part based on defendant’s “unwillingness to

tackle his substance-abuse problem and the corresponding need to deter him from using

illegal drugs in the future”); United States v. Doe, 617 F.3d 766, 774 (3d Cir. 2010)

(noting that “repeated violations of [defendant’s] supervised release, his admitted abuse

of controlled substances, and his demonstrated inability to rehabilitate himself through

outpatient drug treatment led the District Court to reasonably conclude that [defendant]

needed to be kept out of reach of the instruments of his addiction”).

       Webb also raises an argument based on the fact that his sentence for his original

underlying convictions was vacated, and he was resentenced to time served plus the

instant term of supervised release. However, Webb’s “time served” sentence exceeded

the applicable statutory maximum. See United States v. Webb, 705 F. App’x 172 (4th

Cir. 2017) (No. 17-4010). Averring that this overservice should result in a more lenient

sentence in the instant case, Webb relies on United States v. Johnson, 529 U.S. 53, 60

(2000), which recognized that “equitable considerations of great weight exist when an

individual is incarcerated beyond the proper expiration of his prison term.” In such a

case, the Supreme Court noted that, after imposition of a term of supervised release, a

trial court could modify the conditions of such release or terminate the release term

completely after the service of one year.        Id.   However, here, instead of seeking

modification or termination of his supervised release, Webb repeatedly violated the

                                             3
conditions of his supervised release and then sought exoneration based on Johnson. We

find that such reliance is misplaced. Johnson did not provide a basis for violating

supervised release with impunity, but instead merely stated that overservice of a sentence

should be considered when balancing the equities during a determination of whether

supervised release should be modified or terminated early. Id. at 60.

      Because we find that Webb’s sentence was not plainly unreasonable, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            4